Opinion by
Tilson, J.
In accordance with stipulation of counsel and on the authority of Abstract 47141 the antimony figures in question were held dutiable at 3 cents per pound, but not less than 22% nor more than 45 percent ad valorem, under the provision for “articles or wareg not specially provided for, if composed wholly or in chief value of lead, but not plated with platinum, gold, or silver, or colored with gold lacquer, whether wholly or partly manufactured,” under paragraph 397 and T. D. 49753, as claimed.